Citation Nr: 1228085	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disk disease with degenerative spondyloarthritis, status post discectomy L5-S1, with history of sciatica.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 20 percent rating assigned to the Veteran's lumbar spine disability.  

In a July 2012 Informal Hearing Presentation, the Veteran's representative asserted that clear and unmistakable error (CUE) had been committed in the denial of gastroesophageal reflux disease (GERD).  Service connection for GERD was established in a July 2008 rating decision.  To the extent that the Veteran's representative is asserting CUE in the June 1986 rating decision that initially denied the claim, which is not clearly delineated in the July 2012 IHP, or any subsequent rating decision that declined to reopen the claim, the Board does not have jurisdiction over that claim and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claim.  

The RO certified the claim to the Board in December 2008.  At that time, the August 2007 VA examination of the Veteran's lumbar spine was contemporaneous to the claim for increased rating received in June 2007.  Five years have elapsed since the Veteran was afforded that VA examination, however, and when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected lumbar spine degenerative disk disease with degenerative spondyloarthritis, status post discectomy L5-S1, with history of sciatica.  This is also important given the fact that it appears the Veteran has been diagnosed with sciatica.  See June 2007 clinical record from Dr. B.C.H.  Recent VA treatment records should also be obtained.   

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Miami VA Healthcare System, dated since September 2007.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected lumbar spine degenerative disk disease with degenerative spondyloarthritis, status post discectomy L5-S1, with history of sciatica.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar spine degenerative disk disease with degenerative spondyloarthritis, status post discectomy L5-S1, with history of sciatica.  

The examiner is to report the range of motion measurements for the lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the issue on appeal, with consideration of whether the Veteran is entitled to a separate rating for any neurological disorder, such as sciatica.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



